Citation Nr: 0419522	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk








INTRODUCTION

The appellant had active duty from June 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.


FINDING OF FACT

The preponderance of the competent evidence indicates that 
the appellant's bilateral hearing loss disorder was not 
incurred or aggravated during military service.

CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim. VA will also inform the appellant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf. VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim. 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The appellant's claim was received in April 2002.  The RO 
informed the appellant of the evidence needed to substantiate 
his claim in June 2002 by advising him of the specific 
evidence required to substantiate his claim for service 
connection. The RO also advised him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The RO's advisement to the appellant 
was provided to him prior to the RO's initial adjudication of 
the claim.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).

In the July 2002 rating decision, August 2003 statement of 
the case, and subsequent supplemental statements of the case 
dated December 2002, April 2003, August 2003, and December 
2003, the RO informed the appellant of the regulatory 
requirements for establishing entitlement to service 
connection and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified him that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board. 


The Board therefore finds that the foregoing information 
provided to the appellant satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that he was notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The RO has obtained the appellant's service medical records.  
The RO also provided him a VA medical examination in July 
2003, containing a medical opinion regarding the appellant's 
claimed service connected disorder.  

The appellant has been accorded the opportunity to present 
evidence and argument, and has done so. The appellant has not 
indicated the existence of any other evidence that is 
relevant to his appeal. The Board concludes that all relevant 
data has been obtained for determining the merits of the 
appellant's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim. Wensch v. Principi, 15 Vet. App. 362, 368 (2001).


The Merits of the Claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A § §1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

The appellant claims that he sustained bilateral hearing loss 
as a result of military service.  During a VA examination 
dated April 2003, the appellant reported that his military 
noise exposure consisted of small-arms weapons fire during 
basic training and such exposure as a radio operator.   

The medical reports from (1) J.B.L., A.C.A., (2) C.D.C., 
M.S., and (3) L.K.G., M.S. all confirm that the appellant has 
a current disability of bilateral hearing loss.  Therefore, 
the first element of Hickson is established.  

However, there is no competent evidence suggesting in-service 
incurrence of the claimed bilateral hearing disorder.  First, 
the appellant does not contend and the evidence does not show 
that he engaged in combat.  Thus, he is not entitled to the 
presumptive provisions of 38 U.S.C.A § 1154(b) (providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service- connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The service medical records show no complaints, treatment or 
diagnosis of a disorder for bilateral hearing loss, nor is 
there any suggestion in the medical records that the 
appellant's claimed injury began in service.  The appellant's 
entrance examination dated June 1964 and discharge 
examination dated May 1968 both indicate that the appellant's 
acuity levels were well within normal limits.  In his notice 
of disagreement dated June 2002, the appellant contended that 
he was treated while stationed at the Shu Lin Kou Air Station 
in Taiwan.  However, service medical records do not indicate 
that the appellant was treated in service for hearing loss.  
His service medical records appear otherwise complete.

Assuming for the sake of discussion that evidence of an in-
service incurrence was of record, there is also no competent 
medical nexus opinion of record which serves to link the 
appellant's current disability to his military service.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative).  
After conducting an examination and reviewing the appellant's 
claims file, the July 2003 VA examiner opined that it is not 
likely that the appellant's hearing loss began in service 
since the appellant presented with normal sensorineural 
hearing loss upon exiting the service.  

Of record are letters received in March 2003 and October 2003 
from C.D.C., M.S. stating that it was likely that the 
appellant's military service was the beginning of his hearing 
loss.  However, given that his opinion appears to be formed 
exclusively from the appellant's own subjective report, he is 
not competent to opine on the level of in-service noise 
exposure sustained by the appellant.  

The law provides in this regard that the sub silentio opinion 
of the physician that the appellant is truthful in his 
account is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Accordingly, the Board places far greater weight of probative 
value on the clinical findings, diagnoses, and medical nexus 
opinions established in the April 2003 and July 2003 VA 
examination reports.  Although the claims file was not 
examined during the April 2003 examination, the VA practioner 
was specifically instructed to review the claims file for the 
July 2003 report.  Per request, the medical examiner 
generated this report with a specific view towards 
ascertaining whether the appellant's hearing impairment was a 
result of any incident of his military service, and was 
accompanied by a review of all of the evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  

Without reliance upon such evidence as a basis for the 
Board's decision relative to the question of whether the 
appellant sustained such noise trauma is service, there is 
also evidence of record to suggest that the appellant is 
exaggerating or feigning his account.  The April 2003 VA 
examiner reported that he had difficulty in acquiring 
accurate hearing measurements, and that the appellant was 
making a conscious effort to exaggerate auditory thresholds.  
Thus the examiner diagnosed the appellant as having non-
organic hearing loss which he defined as a conscious or 
unconscious effort of the individual being tested to 
exaggerate or fabricate hearing loss.  

The appellant also offered a letter from A.P., a fellow 
serviceman stationed with the appellant in Taiwan.  A.P. 
stated that the appellant had received medical treatment for 
ear symptoms while the appellant was stationed in Taiwan, and 
he recalled being informed by the appellant that similar 
treatment had been undertaken at another period of the 
appellant's military service.    

The Board accords no probative value to A.P.'s account, given 
the lack of contemporaneous service department medical 
records.  As is noted, the appellant's service is not of a 
nature to trigger the presumptive provisions of 38 U.S.C.A 
§ 1154(b), thus it may not be presumed that the appellant's 
account, or that of A.P., is credible.  Apart from the lack 
of presumptive credibility to A.P.'s account, his statement 
also is of no probative value, because it is wholly devoid of 
any indication of the nature of the appellant's complaints, 
any possible diagnoses, any treatment afforded, or any 
possible medical ramifications of such treatment.  Further, 
it is patently incredible that had the appellant been treated 
for unspecified ear symptoms during training as a radio 
operator, and had then gone on to serve in such an 
assignment, that the medical record would not have shown some 
indication of such treatment.   

In summary, and for the reasons and bases expressed above, 
the Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for bilateral hearing loss disorder.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



